Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 27, 2022 has been entered.
Claims 1-14 remain pending in the application, and are examined. Claims 15-20 are newly added to the application, and are pending and examined.
Based on Applicant’s amendments and remarks, the previous rejection has been modified to address the claim amendments.
Claim Objections
Claim 12 is objected to because of the following informalities:  
	Claim 12, Ln. 4 recites, “ a new sample need to be provided…”, which is grammatically incorrect. It appears the above limitation needs to be amended to recite, “a new sample needs to be provided” to be grammatically correct.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 10th to Last Ln-7th to Last Ln. recite that upon matching the workload threshold to the staff workload, the control unit causes the laboratory instruments of the laboratory process each biological sample. However, it is unclear what steps are involved to ensure that the workload threshold matches the staff workload. Further, in the event that the workload threshold does not match the staff workload, it is unclear how, if at all, the biological samples are processed. Further clarification is needed to show how the workload threshold is matched with the staff workload, and, if the workload threshold does not necessarily need to be matched with the staff workload, then further clarification is needed to show how the biological samples are processed in this event.
Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2, 3, and 5-20 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of prioritizing test orders by predicting the staff workload available once the test results are ready. If the staff workload is expected to exceed a threshold, then the test order is deprioritized. If the staff workload is expected to be below a threshold, then the test order is escalated in priority. This process of determining whether or not to prioritize a process based on the expected available staff to perform the process is nothing more than a mental process, which is an abstract idea (Note: this process corresponds to at least the above limitations in claim 1: retrieving one or more test orders corresponding to each biological sample…each test order comprising a processing priority…determining…a processing workflow for processing each biological sample….determining…a staff workload and a workload threshold at the time of forecast availability…decreasing the processing priority…if the staff workload is greater than a workload threshold; increasing the processing priority…if the staff workload is lower than the workload threshold…). 
The claims also recite: i) how the staff workload and threshold are determined (all of Claim 2), ii) prioritizing patients in critical condition over any other patients (all of Claim 3), iii) factors that go into setting priority (all of Claims 4 and 8), iv) re-evaluating the workflows and expected time of availability of analytical results (all of Claim 5), v) factors that go into estimating the time availability of analytical test results (all of Claim 6), vi) reporting the estimated availability of test results (all of Claim 7), vii) comparing estimated availability of test results with the actual availability of test results (all of Claim 9), viii) comparing the actual time it takes to consult a patient with an estimated time (all of Claim 10), ix) checking to see if other laboratories can process a sample before a deadline based on transportation time and the processing time of the other laboratories (all of Claim 11), x) generating an alert if a sample cannot be processed (all of Claim 12), and xi) control units, computer program products, and general lab equipment for performing the above processes (Claim 13: a plurality of laboratory instruments…a control unit…; Claim 14: a computer program product…; Claim 15: …at least one pre-analytical instrument, at least one analytical instrument, at least one post-analytical instrument…; Claims 16 and 17: a label reader, Claims 18-20: …the control unit…).  With the exception of xi), these are mental steps which are not integrated into a particular application.  Step xi) recites little more than applying the judicial exception, or using a computer, control unit, or generic lab equipment to implement the judicial exception.  Alternatively, employing a computer to automate an analytical laboratory in the generic sense recited is well-understood, routine and conventional in the automatic analysis art. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The generically recited computer and control units, as well as the generically recited lab equipment, are nothing more than well-understood, routine, and conventional components that are well-known in the art. Further, the final step of claim 1, reporting the analytical results to a medical practitioner and reporting the forecast availability of analytical results to a medical practitioner, amounts to nothing more than insignificant extra-solution activity, and does not integrate the judicial exception into a practical application. Further, the application of these mental processes into an analytical laboratory environment is nothing more than generally linking the mental process judicial exception to a particular technological environment or field of use. See MPEP 2106.04(d) and MPEP 2106.04(d)(2), section c.
Further, with regards to the generically recited computer, control units, and generically recited lab equipment being nothing more than well-understood, routine, and conventional components that are well-known in the art, the following prior art is relied upon to show that the above elements are well-understood, routine, and conventional:
Coli et al. (US Pat. No. 6,018,713; hereinafter Coli) teaches a computer (Col. 6 Lns. 42-65), a control unit (Col. 10 Lns. 1-9), and laboratory instruments (Col. 6 Lns. 42-65).
Sullivan et al. (US Pub. No. 2004/0172284; hereinafter Sullivan) teaches a computer ([0023]-[0026]), a control unit ([0023]-[0026], the processor acts as a control unit), and laboratory instruments ([0036]).
Hawkins et al. (US Pub. No. 2009/0138318; hereinafter Hawkins) teaches a computer ([0033]), a control unit ([0044]), and laboratory instruments ([0032], see Fig. 1 at applications 110 including radiology and cardiology, see also [0067] which shows that a scan is performed by a radiologist).

Response to Arguments
Applicant’s arguments, see Pgs. 17-19, filed July 27, 2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 101 have been fully considered and are persuasive. Specifically, the Examiner did not include one of the four methods detailed on Pg. 18 of their Remarks to support that the computer, control unit, and laboratory equipment are well-understood, routine, and conventional.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the three prior art references shown in the Claim Rejections-35 USC 101 section of this instant Office Action, which adequately support the assertion that the above elements are well-understood, routine, and conventional according to the third method detailed on Pg. 18 of their Remarks.
The remainder of Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 10-14 of their Remarks that (1) the instant claims do not recite an abstract idea (in this case, a mental process). The key support for Applicant’s argument on (1) is that a real-life analytical laboratory sees thousands of orders every day, and therefore, the calculations and determinations present in Claim 1 cannot reasonably be performed in a human mind. Applicant also argues here that (2) the limitations that fall under the category of abstract idea have not been sufficiently described, and are merely paraphrased rather than specifically pointed out. The Examiner respectfully disagrees on both counts. 
In regards to (1), although a real-life analytical laboratory does see thousands of orders in a day, the instant claims are not drawn to a laboratory that processes thousands of orders in a day. Under the broadest reasonable interpretation, the claimed analytical laboratory has at least two biological samples, each of which have at least one associated test order, for a minimum of two total test orders. A human would easily be able to prioritize two test orders according to available staff workload as claimed without the need for a computer. See MPEP 2173.01.
In regards to (2), the Examiner contends that, although the limitations have not been specifically pointed out, each limitation in the claim that has been determined to be a mental process is addressed under the list of paraphrased limitations. A person having ordinary skill in the art at the effective filing date of the invention can readily determine in what way each rejected claim corresponds to the list of paraphrased limitations. However, for the sake of clarification, the claimed subject matter for each claim has been linked with the paraphrased limitations in this instant Office Action.
Applicant further argues on Pgs. 14-17 of their Remarks that even if the claims do recite an abstract idea, the abstract idea is integrated into a practical application, and should therefore be eligible subject matter under 35 USC 101. The Examiner respectfully disagrees. The equipment being used that supposedly integrates the abstract idea into a practical application (i.e. the control units, computer program products, and general lab equipment) is well-understood, routine, and conventional. Further, applying this abstract idea into an analytical laboratory is nothing than generally linking the mental process judicial exception to a particular technological environment or field of use. See MPEP 2106.04(d) and MPEP 2106.04(d)(2), section c. Further, in response to Applicant’s arguments that the claimed subject matter could not practically be performed in a person’s mind, the Examiner re-asserts that a person could easily be able to prioritize two test orders according to available staff workload as claimed without the need for a computer, as the broadest reasonable interpretation of instant Claim 1 requires only a minimum of two test orders.
Applicant further argues on Pgs. 17-19 of their Remarks that even if the claims recite an abstract idea, the claims recite limitations that result in the claims amounting to significantly more than the judicial exception. The Examiner respectfully disagrees. The Examiner contends that the integration of the abstract idea into a generic computer, control unit, and generic lab equipment is well-understood, routine, and conventional. There are no processes or apparatuses that the claims recite beyond those that would be present in any analytical laboratory, and they are not recited with any specificity. As currently constructed, the instant claims cannot be considered an improvement to the technical field of analytical laboratories, as they merely recite mental processes that any lab technician would make when prioritizing test orders based on staff availability, forecast availability, etc. See MPEP 2106.04(d)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798     

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798